COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00269-CR


BRANDON MICHAEL WATTS                                           APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1411748D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     In exchange for the State’s offer of four years’ confinement, Appellant

Brandon Michael Watts pled guilty and judicially confessed to possession of a

controlled substance, namely, methamphetamine, in the amount of less than one

gram within a drug-free zone, a third degree felony. See Tex. Health & Safety

Code Ann. §§ 481.115(a)–(b) (West 2010), 481.134(d) (West Supp. 2014).


     1
      See Tex. R. App. P. 47.4.
Appellant waived all pretrial motions and all rights of appeal as part of the

bargain. The trial court followed the plea bargain, convicted Appellant of the

offense, and sentenced him to four years’ confinement, awarding him credit for

time served. Appellant then filed a notice of appeal.

      The trial court certification states that the case was a plea-bargain case

and that Appellant had “NO right of appeal.” Accordingly, we informed Appellant

of the contents of the certification and stated that we could dismiss the appeal

unless, on or before August 21, 2015, he or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal. See Tex. R.

App. P. 25.2(a)(2), (d), 44.3. We have received no response. We therefore

dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 24, 2015




                                        2